Interim Decision #1990

MATTER OF 'TIJERINA-V1LLARREAL
In Deportation Proceedings

A-13644691
Decided by Board Jury 14, 1969
In deportation proceedings where respondent claims to have derived citizenchip through his father who was born in this country but such claim is
not supported by a preponderance of credible evidence, the clear, convincing and unequivocable burden of proof test, as set forth in Woodby v.
Immigration and Naturalization Service, 385 U.S. 276, is met in establishing alienage upon proof of birth abroad.
CHARGE:
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]—Excludable at time of entry under section 212(a) (20) [8
U.S.C. 1182 (a) (20) ]—no immigrant visa.
ON BEHALF OF RESPONDENT:
Louis T. White, Esquire
Post Office Box 955
Alamo, Texas 78516
(Brief filed)

ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial. Attorney
Bernabe Q. Maldonado
Trial Attorney
(Brief fibo1)

The respondent is a native of Mexico. He has been found deportable under the provisions of section 241 (a) (1) of the Immigration and Nationality Act as an alien who was excludable at
the time of entry under the provisions of section 212 (a) (20) of
the Act (8 U.S.C. 1251(a) (1) and 1182(a) (20)). He appeals
from an order entered by the special inquiry officer on October
21, 1968 granting•him the privilege of voluntary departure in lieu
of deportation. He maintains that he is not deportable as an alien
because he derived United States citizenship through his father
who was born in the United States.
The respondent concedes that he was born in Mexico on March
25, 1944. He also concedes that he last entered the United States
at the port of Hidalgo, Texas on December 19, 1966; that he was
then entering for the purpose of residing in the United States as

327

Interim Decision #1990
a citizen; that he did not present an immigration visa; and that
he has never been admitted to the United States for permanent
residence (pp. 4 and 5). Counsel for the respondent and the trial
attorney further stipulated that the respondent's father was born
on March 19, 1912, at La Lomita, Texas and is now a citizen of
the United States ; that the respondent's mother was born in Mexico on March 12, 1910, and is a citizen of Mexico; that they were
lawfully married in Mexico on October 3, 1930, and that "the
main issue to be resolved in this proceeding is whether or not the
respondent's father had sufficient residence, prior to respondent's
birth . . . to confer citizenship on the respondent under the provisions of section 201 (g) of the Nationality Act of 1940" (8 U.S.E.
601 (g) , 1940 Ed.) (p. 8).
Section 201 (g) of the Nationality Act of 1940 provides in substance that a person bon) outside of the United States of parents
one of whom is a citizen of the United States derives United
States citizenship at birth if prior to the birth of such person, the
citizen parent resided in the United States or one of its outlying
possessions for a - period of ten years, at least five of which were
after attaining the age of 16 years. The respondent in order to
derive citizenship through his father has the burden of establishing that his father resided in the United States for a total of ten
years prior to . the respondent's birth and that five of the ten
years were subsequent to March 19, 1928, since his father was
horn on March 19, 1912.
The evidence with regard to the residence of the respandent's
father prior to the respondent's birth in Mexico has been fully
discussed in the opinion of the special inquiry officer. Briefly, it
establishes that fOur of the respondent's. brothers and one sister
have been issued certificates of derivative citizenship. They were
all born prior to the effective date of the Nationality Act of 1940;
and, under the law in effect on the date of' their birth there was
no requirement that their father- reside in the United States. for
any specified period of time.' The applications submitted in their
cases show that the periods of their father's residence in the
United States were -variously alleged to be from 1912 to 1914 and
from 194X to 1959; from 1912 to 1915 and from 1943 to the date
of the application; no period.of residence in the United States alleged; and residence in the United States "unknown."
Three applications for derivative citizenship have been submitted by or on behalf of the respondent. All have been denied on the
' Section 1993, Revised Statutes and section 1, Act of May 24, 1934.

328

Interim Decision #1990
ground that the respondent's father did not have the required period of residence in the United States. The respondent's father
testified under oath on June 19, 1963, in connection with the application filed on April 29, 1963, that he resided in Mexico from
1914 until April of 1943. It was alleged in connection with the
second application far derivative citizenship, submitted in behalf
of the respondent on October 15, 1964, that his father resided in
the United States from 1912 to 1915 and from 1943 until the date
of that application.
The third application for derivative citizenship was submitted
by the respondent on December 22, 1966. The respondent's father

testified on October 25, 1967, in connection with this application,
that he was taken to Mexico as an infant but reurned to the
United States in 1913; that he resided in the United States from
1913 to 1922 and from 1930 to 1936. He further testified that he
has resided in the United States from 1938 to the present time
(Ex. 14, p. 5). When questioned concerning the discrepancies in
his previous testimony concerning his residence in the United
States, the respondent's father testified:
Well, because I didn't have a lawyer and there was no one to tell me
where I'd been or where I'd lived, or with whom I had worked during this
time . . I'm telling the truth now because this man told me . . asked me a
lot of questions that no one has ever asked me before. (p. 9 of Ex. 14)

The evidence introduced by the respondent in this proceeding
to rebut the Government's claim of alienage is practically the
same as the evidence he submitted in support of his application
for derivative citizenship filed on December 22, 1066. The respondent's father testified on August 14, 1968 that he was born in

Texas on March 19, 1912; that he was taken to Mexico "at the
age of three" (1915); that he "returned and lived with [his]
grandmother here in McAllen from that age until I was about
seven or eight years old" (1920) ; that he returned to Mexico
"about 1921 more or less" and came back to the United States "in
1930 and worked here in the United States with a Mr. Woods
until 1936"; that in 1930 he returned to Mexico to marry and remained there for only ten days "because I had to work"; that his
wife continued to live with her parents in Mexico; that he visited
her "about every six or eight months"; that he resided in Mexico
"in 1937 and part of 1938" when he returned to Raymondville,
Texas; that he secured a birth certificate in 1943 and registered

under the Selective Service on May 1, 1943 (Ex. 4); and that he
has resided in the United States "from 1938 to the present time"
(pp. 9, 14, 17, 19, 20 and 23).
329

Interim Decision #1990
The witness, Walter Lane, who testified in support of the respondent's derivative application filed on December 22, 1966, also
testified in this proceeding. He stated that he worked with the respondent's father on the Otto Wood ranch a few miles north of
Edinburg, Texas, from 1930 to 1936; that the respondent's father
"lived in a house there on the ranch" and that the respondent's
father did not have his family with him (pp. 53, 80). This witness in a statement taken from him on October 25, 1967 testified
that he ha: known the respondent's father "about 36 years ... we
worked on the Wood ranch"; that when he first met the respondent's father "I think he was living here in Edinburg' ' and that
during the five years that the respondent's father worked on the
Wood ranch he lived "Here in town, he would rent a house" (pp.
2 and 3 of Ex. 14).
The same documentary evidence submitted by the respondent
in support of his derivative application filed on December 22,
1966 was also introduced in this proceeding. An affidavit executed
by Abundio Amador (now deceased) (p. 16) on December 2, 1967
states that he and the respondent's father lived and worked on
the Otto Wood ranch from at least 1933 to 1936 (Ex. 3). The respondent's paternal grandmother states in an affidavit executed
on January 16, 1967 that her son, the respondent's father, resided
in the United States from at least 1915 to 1922; from 1930 to
1936 and from 1938 to the present time (Ex. 5). Tomasa Anzal
Davila verified the information contained in the affidavit of the
respondent's grandmother in _an affidavit executed on June 10,
1967. A 1920 census record submitted by the respondent states
that Jose Maria Tijerina, age 7, born in Texas, nephew of Trinidad and Perfecta S. Sanchez, was enumerated in the Sanchez
family at 1919 - 17th Ave., McAllen, Texas.
The burden to establish alienage in a deportation proceeding is
upon the Government. When there is a claim of citizenship, however, one born abroad is presumed to be an alien and must go forward with the evidence to establish his claim to United States citizenship, Matter of A—M--, 7 I. & N. Dec. 332, 336 (BIA, 1956) ;
U.S. ex rel. Ronoetti v, Neelly, 207 F.2/I 281 284 J'7 Cir., 1953).
The issue here is whether the respondent has presented a
preponderance of credible evidence sufficient to overcome the presumption of alienage which attaches by reason of his birth in
Mexico. The record before us presents conflicting evidence as to
whether the respondent's father resided in the United States for
-

-

the required period of five years subsequent to his 16th birthday
IRO •

Interim Decision # 1990
and prior to the respondent's birth so as to confer citizenship on
the respondent under the provisions of section 201(g) of the Nationality Act of 1940. Were the evidence presents a conflict with
regard to whether the respondent acquired citizenship at birth, it
must be

-

valuated and weighed and a finding made with regard

before the test for burden of proof on the issue
of deportability as set forth in Woodby v. INS 2 (385 U.S. 276)
comes into play. Cf. Molter of Lugo-Guadiana, 12 I. & N. Dec.
726 (BI A, 1968).
We are mindful of the fact that United States citizenship is a
privilege which should be guarded zealously. We also realize that
where a claim of derivative citizenship has reasonable support, it
cannot be rejected arbitrarily. However, when good reasons appear for rejecting such a claim such as the interest of witnesses
and important discrepancies, then the special inquiry officer need
not accept the evidence proffered by the claimant. Experience•has
demonstrated in cases of this character that the testimony of parties in interest cannot always be accepted or relied upon. Cf. Lew
Walt Fook v. Brownell, 218 F.2d 924, 925 (9 Cir., 1955) ; Flynn
ex rel. Yee Sney v. Ward, 104 F.2d 900 (1 Cir., 1939).
to its cre..tiJility

The respondent's father in prior applications for derivative citizenship submitted in behalf of five of his oldest children as far

back as 1956 has consistently stated that he resided in Mexico
from 1915 to 1943. Concerning his residence in the United States,
he now claims that he actually resided in this country from 1930
to 1936 and from 1938 to the present time. A finding of lack of
credibility with regard to his present testimony is more than
amply warranted in light of his testimony on prior occasions that
he "didn't have a lawyer and there was no one to tell [him]
where I'd been or where I'd lived, or with whom I had worked
during this time" (p. 9 of Ex. 14).
Furthermore, the affidavit and the testimony of the witness,
Walter Lane, reveal inconsistencies which cannot be reconciled.
His affidavit executed on October 21, 1967, states that he worked

with the *respondent's father on the Otto Woods ranch for about
two years, and that thereafter the respondent's father worked on
the McAllen ranch, but that he was confident that the respondent's father resided in the United States from 1930 to 1936 (Ex.

9 attached to Ex. 12). Two days later in his statement of October
2 The Supreme Court held in Woodby that the test:for burden of proof in
a deportation proceeding is as follows: "No deportation order may be
entered unless it is found by clear, unequivocal and convincing evidence that
the facts alleged as grounds for deportation are true."

331

Interim Decision #1990
25, 1967 he testified that the respondent's father worked on the
Wood ranch for a total of five years (p. 3 of Ex. 14). When examined under oath by an immigration officer on October 25, 1967,
he stated that his testimony was based upon what the respondent's father told him; that he thought the respondent's father was
living in Edinburg, Texas, when he first met him, and at he did
not have personal knowledge of where the respondent's father
was living when he first met him. During this proceeding the witness testified that the respondent's father resided in a house on
the Otto Wood ranch from 1930 to 1936 and that the respondent's
father did not work for anyone else during the period 1930 to
1936 (pp. 53, 80) .
The affidavit (Ex. 5) executed by the respondent's paternal
grandmother does not appear to be credible in light of her testimony in a derivative application filed by the respondent's sister
in 1960 relating to the respondent's brother, Juan. She now
claims that her son resided with her in McAllen, Texas, from
1915 to 1922, and that she knows that the respondent's father
"returned to the United States in the year 1930 and stayed .. .
until sometime in the year 1936." At the time of the derivative
application she testified that the respondent's father resided in
the United States from 1912 to 1914 and from 1943 to the date of
the application (Ex. 6).
Counsel objects to the propriety of the Government calling the
nationality attorney who conducted the prior derivative citizenship proceeding as a witness. We note that counsel made no
objection to the appearance of the nationality attorney during the
hearing. 8 CFR 242.14 (c) provides that "the special inquiry
3fticer max receive in evidence any oral or written statement
which is material and relevant to any issue in the case previously
nade by the respondent or any other person during any investication, examination, hearing, or trial." Since the record of the de•vative citizenship proceeding under section 341 of the Act could
aye been received in evidence without the testimony of the naionality attorney, we find no prejudice to the respondent since
ounsel had an opportunity to cross-examine the witness.
Upon evaluating and weighing the evidence submitted by both
le Government and the respondent, we find that the respondent's
aim of derivative citizenship is not supported by a preponderace of credible evidence and for this reason, there is ample sup)rt for the rejection of the respondent's claim that he is a citimn of the United States. Based on this finding, we conclude that

332

Interim Decision #1990
there is clear, unequivocal and convincing evidence that the facts
alleged as grounds for deportation are true.
An order dismissing the appeal will be entered.
ORDER: It is directed that the appeal be and the same is
hereby dismissed.

